DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Woo et al. (US 2012/0046515).

Woo et al. discloses;

1.  A system for securing a driveline (e.g., via the disclosed percutaneous cable 14) to a patient via an anchor (e.g., see Figs 1 & 2), the driveline electrically connecting an external controller (e.g., element 16) and an implantable blood pump (e.g., element 12), the system comprising: an implantable blood pump comprising a rotor and a stator (e.g., via the disclosed mechanical pump being a left VAD connected to the left ventricle of the heart); an external controller configured to power the implantable blood pump;
a percutaneous driveline electrically connecting the implantable blood pump and the external controller, wherein the percutaneous driveline has a diameter (e.g., see Fig 2); and an anchor comprising (e.g., via the disclosed subdermal anchor in the form of a porous skirt 14): a driveline receiver configured to receive the driveline wherein the driveline receiver defines an aperture configured to receive the driveline (e.g., via the disclosed split ring 148, which is mounted around the cable 14), and wherein the aperture comprises an interior surface comprising a feature configured to resist displacement of the anchor along the driveline (e.g., via the disclosed teeth 170 that face radially inward) and a tissue securing portion (e.g., via the disclosed barbed filaments 180) configured to secure the anchor to a tissue of the patient {e.g., [0050]-[0051], [0097], [0106]-[0110] & (Figs 1-2 & 17)}.

2. The system of claim 1, wherein the aperture has a diameter less than a diameter of the driveline {e.g., [0106]-[0108] & (Fig 17)}.

3. The system of claim 1, wherein the feature comprises a plurality of peaks (e.g., via the disclosed shape of the teeth 170, Fig 17).

4. The system of claim 1, wherein the feature comprises one or more bendable tabs configured to engage the driveline (e.g., [0106]-[0108]).

5. The system of claim 1, wherein the driveline receiver comprises a rolled sheet (e.g., via the disclosed split ring clamps being super elastic shape memory of the split ring material, [0106]). 

6. An anchor for securing a percutaneous driveline to a patient, the anchor comprising: a driveline capture portion configured to receive the driveline and fix a position of the driveline with respect to the driveline capture portion, wherein the driveline capture portion comprises a driveline receiver configured to receive the driveline, wherein the driveline receiver defines an aperture configured to receive the driveline, and wherein the aperture comprises an interior surface comprising a feature configured to resist displacement of the anchor along the driveline; and a tissue securing portion configured to secure the anchor to a tissue of the patient [0097], [0106]-[0110] & (Figs 1-2 & 17)}.

7. The anchor of claim 1, wherein the aperture has a diameter less than a diameter of the driveline {e.g., [0106]-[0108] & (Fig 17)}.


8. The anchor of claim 1, wherein the feature comprises a plurality of peaks (e.g., via the disclosed shape of the teeth 170, Fig 17).

9. The anchor of claim 1, wherein the feature comprises one or more bendable tabs configured to engage the driveline (e.g., [0106]-[0108]).

10. The anchor of claim 1, wherein the feature comprises an adhesive or a high friction material (e.g., [0106]-[0108]).

11. The anchor of claim 1, wherein the driveline receiver comprises a rolled sheet (e.g., via the disclosed split ring clamps being super elastic shape memory of the split ring material, [0106]).

12. The anchor of claim 1, wherein the tissue securing portion comprises a force distribution portion extending outward from the driveline capture portion and configured to engage a tissue of the patient and fix a position of the force distribution portion with respect to the tissue so as to secure the force distribution portion directly to the tissue {e.g., via the disclosed barbed filaments 180, [0110] & (Figs 18AB)}.

13. The anchor of claim 12, wherein the force distribution portion comprises a skirt radially extending around the driveline (e.g., [0106]-[0108]).

14. The anchor of claim 13, wherein the skirt comprises a mesh skirt [e.g., 0107].

15. The anchor of claim 14, wherein the mesh skirt comprise at least one of: a silver mesh; a polymer mesh; or a titanium mesh [e.g., 0112].

16. The anchor of claim 15, wherein the silver mesh comprises a porous silver mesh [e.g., 0112].


17. The anchor of claim 15, wherein the polymer mesh comprises at least one of: polyethylene; polyethylene velour; polypropylene; or porous silicone [e.g., 0112].

18. The anchor of claim 13, wherein the skirt has a diameter between 2 and 6 times greater than a diameter of the driveline {e.g., [0106]-[0109] & (Fig 17)}.

19. The anchor of claim 1, wherein the tissue comprises skin tissue {e.g., [0106]-[0109] & (Fig 17)}.

20. The anchor of claim 1, further comprising a tunneling bullet located intermediate between the driveline capture portion and the external controller, wherein the tunneling bullet comprises a base portion and a tip portion, and wherein the base portion abuts the force distribution portion, and wherein the tunneling bullet comprises a diameter of the base portion, wherein the diameter of the base portion is greater than the diameter of the force distribution portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer McDonald, can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792